DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 7/6/2020.
• Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan (US 10133791).
Regarding claim 1, Chan discloses a computer-implemented method for automated review (fig. 8) of legal documents using an automated review system (fig. 8), the method being executed by one or more processors and comprising: receiving, by the automated review system (automatic review system, fig. 8), a legal document as a computer-readable file (fig. 8); and determining, by the automated review system, that the legal document is of a first type (fig. 10a), and in response: converting the legal document to a set of images, extracting text data from one or more images in the set of images (figs. 10A-10D), the text data comprising sub-sets of text data (figs. 10a-10d), each sub-set of text data representing text in a respective clause (figs. 10a-10d) of a set of clauses of the legal document, for each sub-set of text data receiving a prediction (predictions, fig. 3) from 

Regarding claim 2, Chan further discloses further discloses the method of claim 1, wherein extracting text data (fig. 23, col. 8, lines 45-50) from one or more images in the set of images comprises: for at least one image in the set of images, determining that the at least one image depicts a table (fig. 16, col. 16); and extracting text data from the table within the at least one image.

Regarding claim 3, Chan further discloses further discloses the method of claim 1, wherein at least one ML model in the set of ML models is trained using training data (training data, col 14, lines 15-30) training data, comprising a set of relevant sentences for each clause in the set of clauses (figs. 16-18), each relevant sentence determined to be relevant to a legal term occurring within a respective clause.

Regarding claim 4, Chan further discloses the method of claim 3, wherein the set of relevant sentences is provided at least partially based on, for each clause in the set of clauses, representing the legal term as a hash structure, parsing (data mining and analysis, cols. 20-21)the legal document into an array of sentences, and identifying matches between tokens of sentences and the hash structure.

Regarding claim 5, Chan further discloses the method of claim 1, further comprising receiving user input provided through the UI, the user input changing at least one prediction value (prediction values, figs. 2, 3, and 8) for a respective clause, and being used to retrain a respective ML model.

Regarding claim 6, Chan further discloses the method of claim 1, wherein the set of ML models comprises a first ML model of a first type that is specific to a first clause, and a second ML model of a second type that is specific to a second clause, the second type being different from the first type (different types of legal documents, fig. 12).

Regarding claim 7, Chan further discloses the method of claim 1, wherein the first type comprises an image-based document (figs. 12-16).

Regarding claims 8-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-7 above; therefore, claims 8-20 are rejected for the same rejection rationale/basis as described in claims 1-7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674